Citation Nr: 1141080	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), has been received.

3.  Entitlement to service connection for GERD.

4.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for anemia, has been received.

5.  Entitlement to a compensable evaluation for service-connected post-operative residuals of left breast cancer status-post lumpectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions by which the RO denied entitlement to the benefits sought herein.

The RO previously denied service connection for GERD and for anemia by September July 2005 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  A previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action in determining whether sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.

In December 2008, the Veteran testified at hearing before a Decision Review Officer (DRO) at the RO.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in January 2011.  Although she was notified of the time and date of the hearing by mail sent to her last known address, she failed to appear for that hearing and neither furnished an explanation for her failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2011), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By September 2005 rating decision, the RO denied entitlement to service connection for GERD and for anemia; although she was sent notice of the RO's decision, the Veteran did not initiate a timely appeal regarding the foregoing matters. 

2.  The evidence associated with the claims file subsequent to the September 2005 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for GERD.

3.  The evidence associated with the claims file subsequent to the September 2005 rating decision is cumulative or redundant of evidence previously of record and does not does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for anemia.

4.  The Veteran's post-operative residuals of left breast cancer status-post lumpectomy are manifested by no more than three small scars that are minimally symptomatic and not disfiguring or productive of limitation of function.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Since the final September 2005 rating decision, sufficient new and material evidence has been received to reopen the claim of service connection for GERD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Since the final September 2005 rating decision, new and material evidence has not been received to reopen the claim of service connection for anemia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected post-operative residuals of left breast cancer status-post lumpectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7628 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice letters provided in October 2006 and in January 2007 contained the type of information mandated by the Court in Dingess.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2006 and in January 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Notice consistent with Kent was provided regarding the GERD and anemia claims in January 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded VA medical examinations in connection with her increased rating claim.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran n the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

By rating action in September 2005, the RO denied entitlement to service connection for GERD and anemia.  The Veteran was provided notice of the decision and of her appellate rights the following month.  She did not file a notice of disagreement.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.302 (2011) (detailing the procedures for appealing RO determinations to the Board).  Therefore, the September 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Nevertheless, a claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the September 2005 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims of service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

GERD

The evidence of record at the time of the September 2005 rating decision consisted of the service treatment records showing no diagnosis of GERD; a December 2003 VA general medical examination report reflecting no diagnosis of GERD and a denial by the Veteran of symptoms of heartburn, indigestion, or reflux; a December 2003 VA psychiatric examination report indicating a diagnosis of GERD; and a February 2005 VA progress note reflecting a history of GERD.  

Evidence received after the September 2005 rating decision consists of some records duplicative of those already in the claims file, indications of the presence of GERD without information regarding etiology, and the Veteran's December 2008 hearing testimony in which she asserted that she had suffered from symptoms of GERD since 2003 and the GERD symptoms for which she was presently receiving treatment were similar to the manifestations she experienced in service.  

The Board has reviewed the evidence since the September 2005 rating decision and has determined that it is mostly new, as it was not of record before September 2005.  It is also new and material within the meaning of applicable law and regulations because the Veteran provided testimony regarding the similarity between present GERD symptomatology for which she was receiving medical treatment and in-service symptomatology.  The Veteran is certainly competent to provide evidence regarding her symptoms.  See, e.g., See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  As well, the credibility of her assertions is presumed for the purposes of reopening her claim.  Justus, supra.  The evidence is new and material within the meaning of applicable law and regulations because it does presents new competent lay evidence of a potential link between the Veteran's GERD and service.  Thus, it relates to unestablished facts necessary to establish the claim.  Therefore, the claim herein is reopened.  38 C.F.R. § 3.156(a).  To that extent only, the claim is granted.

Anemia

The evidence of record at the time of the September 2005 rating decision consisted of the service treatment records reflecting several low red blood cell counts.  On December 2003 VA general medical examination, conducted prior to the Veteran's separation for service, the Veteran reported a history of postoperative anemia following surgery in 1994 and that she was currently asymptomatic and had not required any treatment.  A diagnosis of chronic anemia was noted.  

Evidence received subsequent to the September 2005 rating decision consists of a May 2007 VA progress note reflecting a history of chronic anemia, and a May 2009 VA medical examination report reflecting no evidence of anemia.  During her December 2008 hearing, the Veteran asserted that she suffered from anemia.

The Board has reviewed the evidence since the September 2005 rating decision and has determined that new and material evidence to reopen the claim for anemia has not been submitted.  The most recent evidence indicates that there is no anemia.  A present disability is a prerequisite for the granting of service connection, and without a current disability, service connection is not possible.  38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The Veteran is not competent to provide a diagnosis of anemia, because making such a diagnosis would require medical expertise and testing with equipment available only in medical facilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Because the evidence submitted since the last final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection, namely, there is no showing of a current disability, the Veteran has not submitted new and material evidence.  Therefore, the claim herein is not reopened and remains denied.  38 C.F.R. § 3.156(a).

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected post-operative residuals of left breast cancer status-post lumpectomy have been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7628.  38 C.F.R. § 4.116.  

Diagnostic Code 7628 pertains to benign neoplasms of the gynecological system or breast.  These are rated according to impairment in function of the urinary or gynecological system or skin.

The Veteran has already been compensated for neuralgia of the left upper extremity claimed as secondary to the post-operative residuals of left breast cancer status-post lumpectomy.  As such, these residuals will not be considered in connection with the Veteran's increased rating claim, as additional compensation for this manifestation would constitute prohibited pyramiding, namely compensating the same manifestations more than once under different diagnostic codes.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994). 

On December 2006 VA scars examination, the examiner described a superficial left breast scar that was six centimeters long and 0.3 centimeters wide.  It was not painful and there was no adherence to underlying tissue and no underlying soft tissue damage.  The scar was stable.  There was no elevation or depression of the surface contour of the scar.  There was no inflammation, edema, or keloid formation.  The scar was the same color as the surrounding skin.  The skin surrounding the scar was normal.  No limitation of motion was caused by the scar.  There was no disfigurement as a result of the scar.  The examiner diagnosed a surgical scar that was well healed without sequelae.

On August 2007 VA scars examination, the examiner observed three scars on the Veteran's left breast.  The Veteran reported that the scars were painful three times a month.  The pain lasted for two or three hours and was a four on a scale of one to 10.  The first scar was four centimeters by 0.3 of a centimeter.  The second scar was five centimeters long and 0.4 of a centimeter wide.  The third scar was three centimeters long and 0.5 of centimeters wide.  The scars were not painful on examination.  The first and second scars showed adherence to underlying tissue.  Scar number one was hypopigmented.  The three scars were not unstable.  The first and second scars entailed areas of depression.  The third scar had no depressions or elevations.  The third scar was superficial.  The others were not.  Scars one and two were deep with tissue loss.  There was no inflammation, edema, or keloid formation.  Scars one and two were of normal color.  Scar number three was hypopigmented.  Scars one and two were inflexible.  The left breast was smaller than the right breast due to the lumpectomy.  There was no limitation of function, however.  The examiner diagnosed scars from a lumpectomy of the left breast.  Two were deep and inflexible, and one was hypopigmented throughout.  The left breast was smaller than the right breast with mild alteration of form from the above mentioned scars.

In December 2008, the Veteran provided testimony at a hearing before a DRO at the RO.  Her testimony pertained primarily to residuals of a left breast lumpectomy that have been compensated under provisions not at issue herein.  

On May 2009 VA scars examination, the examiner noted a scar that was 2.5 centimeters long and 0.6 centimeters wide that was mildly hyperpigmented with an irregular surface.  It was superficial with no instability or tenderness.  The second scar was seven centimeters long and 0.3 centimeters wide.  It was mildly hyperpigmented, and part of that scar was mildly depressed, but the scar was superficial with no instability.  There was no skin breakdown, and the scars were not painful on examination.  The scars were superficial without underlying soft tissue damage.  The scars were not deep.  There was no limitation of motion or limitation of function due to the scars.  There was no inflammation, edema, or keloid formation.  The left breast was not disfigured secondary to the scars.  The examiner diagnosed left breast scars from a left breast lumpectomy due to breast cancer without disfigurement secondary to scarring.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed her claim in August 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable. 

The examination reports are slightly inconsistent regarding the number of scars and their characteristics.  In order to afford the Veteran the benefit of the doubt, the Board will consider the worst manifestations described in the examination reports.  

Diagnostic Codes 7800 is inapplicable because it pertains to scars of the head, face, or neck.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7801 pertains to scars other than those of the head, face, or neck that are deep or cause limitation of motion.  Id.  A compensable evaluation under this provision is not warranted because taking into account the largest measurements noted, the surface area of the scars does not cover six inches, the minimum area that must be implicated in order to qualify for a compensable evaluation under Diagnostic Code 7801.  Id.  Similarly, a compensable evaluation under Diagnostic Code 7802 requires that scars other than those of the head, face, or neck that are superficial and do not cause limitation of motion cover an area of at least 144 square inches for a compensable evaluation to be granted.  Id.  An area that large is not involved herein.

The Board notes that Diagnostic Codes 7803, 7804, and 7805 are potentially applicable but would not result in the assignment of a compensable evaluation. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  Diagnostic Code 7803 pertains to superficial unstable scars.  The Veteran's left breast scars are not unstable, and a compensable evaluation under this provision is precluded.  Diagnostic Code 7804 applies to superficial scars that are painful on examination.  There has been no evidence of pain on examination, and a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, Diagnostic Code 7805 pertains to scars causing limitation of function.  The Veteran's scars do not, and Diagnostic Code 7805 is not applicable. 

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars of the left breast are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left breast scars with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

ORDER

The claim of entitlement to service connection for GERD is reopened, to that extent only, the claim is granted.

Service connection for anemia is denied.

A compensable evaluation for the service-connected post-operative residuals of left breast cancer status-post lumpectomy is denied.


REMAND

For reasons that will become apparent, a remand to the RO/AMC is necessary regarding the issues of entitlement to service connection for sleep apnea and entitlement to service connection for GERD.

Regarding sleep apnea, the Veteran has submitted an October 2008 statement from a private physician suggesting that sleep apnea had its onset in service.  The Veteran herself has asserted that symptoms of sleep apnea were present since service but that she did not know that they constituted sleep apnea because she had not heard of the condition at that time.  Other lay evidence supports the Veteran's contentions.  Because there is evidence of a curerent disability and competent lay evidence of continuity of symptomatology since service, a VA medical examination must be provided for an opinion regarding the etiology of the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The examination instructions are contained in paragraph two below.

Regarding GERD, there is some evidence of continuity of symptomatology since service.  As such, a VA examination to determine the likely etiology of the Veteran's GERD must be scheduled.  Id.  The examination instructions are contained in paragraph three below.  

Updated VA treatment records must be associated with the claims file.  38 C.F.R. §3.159 ; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from October 20, 2009 to the present.

2.  Schedule the appropriate VA medical examination to determine the likely etiology of the Veteran's sleep apnea.  The examiner should set forth an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea had its onset during service or is otherwise related to service.  In conjunction with the examination, the examiner must review all pertinent documents in the claims file and indicate in the examination report whether the requested review was accomplished.  As well, the examiner must provide a rationale for all opinions and conclusions.

3.  Schedule the appropriate VA medical examination to determine the likely etiology of the Veteran's GERD.  The examiner should set forth an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's GERD had its onset during service or is related to service.  In conjunction with the examination, the examiner must review all pertinent documents in the claims file and indicate in the examination report whether the requested review was accomplished.  As well, the examiner must provide a rationale for all opinions and conclusions.

4.  Undertake any other development deemed necessary and readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  The Veteran and her representative should be given an opportunity to respond to the supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


